Judgment, Supreme Court, New York County (Charles H. Solomon, J.), rendered October 28, 2008, convicting defendant, upon his plea of guilty, of assault in the first degree, and sentencing him to a term of nine years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s motion to withdraw his guilty plea (see People v Frederick, 45 NY2d 520 [1978]). Although defendant received a sufficient opportunity to do so, he failed to provide a legal basis for withdrawing his plea. The transcript of the plea proceeding demonstrates that defendant entered his guilty plea knowingly, *628intelligently and voluntarily (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]). Defendant expressly admitted his intent to cause serious physical injury, and there is no indication that he failed to understand that element.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.E, Sweeny, Moskowitz, Abdus-Salaam and Manzanet-Daniels, JJ.